Per Curiam.

By the terms of the memorandum, fish in general were not intended to be included ; and the expression dried fish implies that other fish were not intended; for expressio unius exclusio est alterius.(a) The subsequent words, £! all other articles perishable in their own nature,” are not applicable to the articles previously enumerated, nor can they repel the implication arising from the enumeration of them. The weight of evidence is also in favor of this construction, as being that in which the sense of the words is generally understood. We are, therefore, of opinion that the plaintiff must have judgment.
Judgment for the plaintiff(b)

(a) See Co. Litt. (Coventry’s read, ed.) 210, (a.); Bro. Max. 278,286, where many cases are cited.


(b) Upon the construction of policies of insurance, see 1 Phillips on Insurance, 43, et seq.; l Duer on Ins. 158, et seq.